Exhibit 10.1

 

Picture 1 [qtrx20190930ex1018e364f002.jpg]

 

July 21,  2019

Amee Desjourdy

Boston, MA

 

Dear Amee:

 

Quanterix Corporation (the "Company") is pleased to offer you,  subject to
Compensation Committee approval, the full-time position of Chief Human Resource
Officer. This will be an executive officer level position, reporting to me. Your
start date will be August 19, 2019. We are excited about the prospect of you
joining our team.

 

Salary: The Company will pay you a base salary at an annual rate of $300,000,
paid at a bi­ weekly rate of $11,538.46 (subject to periodic review and
adjustment at the discretion of the Company).

 

Bonus: You will be eligible to receive an annual performance bonus. The Company
will target the bonus at up to 40% of your annual base salary earnings. The
actual bonus percentage is discretionary and will be subject to your achievement
of the metrics and goals established by and agreed to with Kevin Hrusovsky. For
2019, your target bonus will be 40% of your annual base salary of $300,000, or
$120,000. The bonus also will be subject to your employment for the full period
covered by the bonus, approval by and adjustment at the discretion of the
Company and Company's Board of Directors, and the terms of any applicable bonus
plan. You must be actively employed by Quanterix on the date the bonus is paid
to receive a performance bonus.

 

Benefits: You will be eligible to participate in the employee benefits and
insurance programs generally made available to its full-time employees,
including medical insurance, dental insurance, 401K Plan and match, ESPP,
Flexible Spending Account, term life insurance, and short and long term
disability insurance. Details of these benefits programs, including mandatory
employee contributions, will be made available to you when you start. You also
will be eligible to receive paid vacation time. You will be eligible for up to
20 days of paid vacation per year, which shall accrue on a prorated basis. Other
provisions of the Company's vacation policy are set forth in the policy itself.

 

 



Picture 2 [qtrx20190930ex1018e364f001.jpg]




Stock Options & RSUs: We will recommend to the Compensation Committee that you
be granted a new hire award of 11,834 Restricted Stock Units (“RSUs”) and an
option to purchase 17,354 shares (“Options”) of the Company’s common stock, with
an exercise price equal to the stock’s fair market value on the later of (i) the
date your award is approved by the Compensation Committee; and (ii) your
effective date of employment. The RSUs and Options will vest over four years,
with 25% vesting on the first anniversary of your start date, and the remaining
vesting ratably on a monthly basis over the next three years. Notwithstanding
the foregoing, in the event of the Company’s consummation of a Sale Event (as
defined below) within the first eighteen (18) months after your effective date
of employment and while you remain employed  by the Company, then: (1) you
immediately will vest in fifty percent (50%) of any unvested outstanding portion
of the RSUs and Options (with any such vesting, as stated below, pursuant to the
terms and conditions of the Quanterix 2017 Employee, Director and Consultant
Equity Incentive Plan and any associated agreement required to be entered into
by you and the Company), and (2) any remaining unvested RSUs and Options (after
giving effect to the aforementioned vesting acceleration) will vest on the
original vesting schedule applicable to the RSUs and Options, with the vesting
amounts to be reduced and pro-rated to reflect the above-described acceleration.

 

You will also be eligible to receive an annual equity grant as part of the
Company’s next equity awards cycle, which we expect to commence in the first
quarter of 2020. The Company will target a grant date fair value of the annual
equity awards of up to $375,000. The target value of your award will be
discretionary and will be subject to your achievement of the metrics and goals
established by and agreed to with Kevin Hrusovsky. Your equity grant will be
subject to valuation methodologies and other terms and conditions applicable to
other similarly situated executives of the Company, and will be subject to
Compensation Committee approval.

 

Your equity awards will be governed by the Quanterix 2017 Employee, Director and
Consultant Equity Incentive Plan and any associated agreement required to be
entered into by you and the Company.

 

At-Will Employment; Accrued Obligations; Severance

 

Your employment is “at will,” meaning you or the Company may terminate it at any
time for any or no reason. In the event of the termination of your employment
for any reason, the Company shall pay you the “Accrued Obligations,” defined as
(1) your base salary through the date of termination, (2) an amount equal to the
value of your accrued unused vacation days, and (3) the amount of any expenses
properly incurred by you on behalf of the Company prior to any such termination
and not yet reimbursed. In addition, in the event the Company terminates your
employment without Cause (as defined below), the Company shall provide you with
the following termination benefits (the “Termination Benefits”):

 





 




 

(i)continuation of your base salary for a period of six (6) months after the
date of termination at the salary rate then in effect (“Salary Continuation
Payments”) (solely for purposes of Section 409A of the Internal Revenue Code of
1986, as amended, each Salary Continuation Payment is considered a separate
payment). RSU’s and Options that otherwise would have vested during this
severance period will vest and will not be forfeited;

 

(ii)continuation of group health plan benefits to the extent authorized by and
consistent with 29 U.S.C. § 1161 et seq. (commonly known as “COBRA”), with the
cost of the regular premium for such benefits shared in the same relative
proportion by the Company and you as in effect on the date of termination until
the earlier of (i) six (6) months from the termination date; or (ii) the date
you become eligible for health benefits through another employer or otherwise
become ineligible for COBRA (“Health Benefits Continuation Payments”).
Notwithstanding the above, if the Company determines in its sole discretion that
it cannot provide the foregoing Health Benefits Continuation Payments without
potentially violating applicable law (including but not limited to the
2010   Patient Protection and Affordable Care Act, as amended by the 2010
Health  Care and Education Reconciliation Act), the Company shall in lieu
thereof provide to you a taxable monthly payment in an amount equal to the
Company’s portion of the monthly COBRA premium (as described above) that you
would  be required to  pay to continue your group health coverage in effect on
the date of your termination (which amount shall be based on the premium for the
first month of COBRA coverage), which payments shall be made on the last day of
each month regardless of whether you elect COBRA continuation coverage and shall
end on the earlier of (y) the date upon which you obtain other employment; or
(z) the last day of the sixth (6th) calendar month following your termination
date;

 

(iii)if the date of termination occurs within the twelve (12) month period
immediately following a Sale Event (such a termination a “Sale Event
Termination”), then your Salary Continuation Payments and Health Benefits
Continuation Payments shall continue for a period of twelve (12) months after
the date of termination (such 12 month continuation period to be in lieu of, and
not in addition to, the 6-month period referenced in (i) and (ii) above); and

 

(iv)if a Sale Event Termination occurs after the first eighteen (18) months
after your effective date of employment, you will receive additional vesting of
all outstanding equity awards held by you (including the Options and RSUs) equal
to an amount that would have vested during the twelve (12) month Salary
Continuation Payments period.

 

Notwithstanding anything to the contrary in this agreement, you shall not be
entitled to any Termination Benefits unless you first (i) enter into, do not
revoke, and comply with the terms of a separation agreement in a form acceptable
to the Company, which shall include a general release in favor of the Company
and related persons and entities (the “Release”); (ii) resign from any and all
positions, including, without implication of limitation, as a director, trustee,
and officer, that you then hold with the Company and any affiliate of the
Company; (iii) comply with the terms of your Non-Competition, Non-Solicitation,
Confidentiality and Assignment Agreement; and (iv) return all Company





 




property and comply with any instructions related to deleting and purging
duplicates of such Company property. The Salary Continuation Payments shall
commence within 60 days after the date of termination and shall be made on the
Company’s regular payroll dates; provided, however, that if the 60-day period
begins in one calendar year and ends in a second calendar year, the Salary
Continuation Payments shall begin to be paid in the second calendar year. In the
event you miss a regular  payroll period between the date of termination and
first Salary Continuation Payment, the first Salary Continuation Payment shall
include a “catch up” payment.

 

For purposes of this section:

 

“Cause” means the occurrence of any of the following (and, if applicable, that
the Company has complied with the Cause Process (hereinafter defined) following
the occurrence of a circumstance subject to the Cause Process): (i) theft,
fraud, embezzlement, misappropriation of assets or property of the Company; (ii)
dishonesty, gross negligence, misconduct, neglect of duties, or breach of
fiduciary duty to the Company; (iii) violation of federal or state securities
laws; (iv) breach of an employment, consulting or other agreement with the
Company; (v) the conviction of a felony, or any crime involving moral turpitude,
including a plea of guilty or nolo contendere; or (vi) continued non-
performance or unsatisfactory performance of your responsibilities hereunder.
“Cause Process” means that (1) the Company has reasonably determined in good
faith that a “Cause” condition has occurred; (2) the Company has notified you in
writing of the first occurrence of the Cause condition within 60 days of the
first occurrence of such condition; (3) you are provided a period of 30 days
following such notice (the “Cause Cure Period”) to remedy the condition; (4)
notwithstanding such efforts, the Company reasonably and in good faith
determines at the end of the Cause Cure Period that the Cause condition
continues to exist; and (5) the Company terminates your employment within 30
days after the end of the Cause Cure Period. If you cure the Cause condition
during the Cause Cure Period, Cause shall be deemed not to have occurred. The
Company shall not be required to follow the Cause Process as to those conditions
which it reasonably determines in good faith cannot be cured within the Cause
Cure Period. For the avoidance of doubt, you and the Company acknowledge and
agree that clauses (i), (iii) and (v) cannot be cured, and shall not be subject
to the requirements of the Cause Process.

 

“Sale Event” means the consummation of: (i) the sale of all or substantially all
of the assets of the Company and its Subsidiaries on a consolidated basis to an
unrelated person or entity; or (ii) a merger, reorganization or consolidation in
which the outstanding shares of Stock are converted into or exchanged for
securities of the successor entity and the holders of the Company’s outstanding
voting power immediately prior to such transaction do not own at least a
majority of the outstanding voting power of the successor entity immediately
upon completion of such transaction (taking into account only ownership
interests resulting from pre-transaction interests in the Company).

 

Representation Regarding Other Obligations: This offer is conditioned on your
representation that you are not subject to any confidentiality, non-competition





 




agreement or any other similar type of restriction that may affect your ability
to devote full time and attention to your work at the Company. If you have
entered into any agreement that may restrict your activities on behalf of the
Company, please provide me with a copy of the agreement as soon as possible.

 

Other Terms: Your employment with the Company shall be on an at-will basis. In
other words, you or the Company may terminate employment for any reason and at
any time, with or without notice. Similarly, the terms of employment outlined in
this letter are subject to change at any time. You also will be required to sign
the Company’s standard “Employee Non-Competition, Non-Solicitation,
Confidentiality and Assignment Agreement” as a condition of your employment. A
copy of that Agreement is enclosed. In addition, as with all employees, our
offer to you is contingent on your submission of

satisfactory proof of your identity and your legal authorization to work in the
United States.

 

We are excited about the opportunity to work with you at Quanterix. If you have
any questions about this information, please do not hesitate to call. Otherwise,
please confirm your acceptance of this offer of employment by signing below and
returning a copy to me no later than July 22, 2019.

 

We are confident that with your background and skills, you will have an
immediate positive impact on our organization.

 

 

Sincerely,

 

/s/ Kevin Hrusovsky

 

Kevin Hrusovsky

Chairman, CEO and President

 

ACCEPTED:

 

/s/ Amee Desjourdy     7/22/19

 

 

